 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDStearns-Roger, Incorporated and Lawrence W. Fox.Case 28-CA-2737April 26, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 21, 1973, Administrative Law JudgeMaurice Alexandre issued the attached Decision inthis proceeding. Thereafter, counsel for the GeneralCounsel filed exceptions and a supporting brief andcounsel for Respondent filed an answering brief tocounsel for the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed in its entirety.iThe counsel for the General Counsel has excepted to certain credibilityfindings made by the Administrative Law Judge It is the Board's establishedpolicy notto overrule an Administrative Law Judge's resolutions with respectto credibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products.inc, 91 NLRB 544, enfd. 188 F 2d 362 (C A 3) We have carefullyexaminedthe record and find no basis for reversing his findings.DECISIONMAURICE ALEXANDRE, Administrative Law Judge: Thiscase was tried before me in Tucson, Arizona, on January 3,1973, upon a complaint issued on November 17, 1972,'alleging thatRespondent had violatedSection 8(a)(3) and(1) of the Act by discharging Fox, the Charging Party. Inits answer,Respondent admitted the discharge, denied thatitwas motivated by unlawfulconsiderations,and allegedthat Fox was terminated by reason of a reductionin force,is eligiblefor reemployment,but has not been referred andhas not applied for employment.Upon the entire record2 my observationof the witnesses,and the briefs filed by the General Counsel and by theRespondent, I make the following:iBased upon a charge filed on OctoberI I, 1972, byLawrence W Fox2TheGeneral Counsel's unopposed motion to correct the transcript of therecord is grantedFINDINGS AND CONCLUSIONS 31THE ALLEGED UNFAIR LABOR PRACTICESSequence of EventsRespondent is a Colorado corporation engaged in thegeneral construction business with its principal place ofbusiness in Denver.It also maintains an office and place ofbusiness in Ajo, Arizona,where it has been engaged in theconstruction of a pollution control system and related facili-ties.On or about March 20, 1972,1 Local 741 (hereafter calledthe Union) dispatched Fox to Respondent's Ado facility andhe was hired as a pipefitter.Fox was not a member of theUnion or any other Pipefitters local, and he had been dis-patched as a so-called "permit man" from the Union's "C"dispatch list. According to Fox, he accepted the job becauseno one else wanted to go toAjo.5 Fox wasassigned to workwith the crew in the fabrication shop,which was supervisedby Foreman Eggert.Eggert and Fox testified that so far asthey knew Fox was the only "permit man" in the fabricationcrew,and that this fact was "common knowledge" amongthe employees in the crew because they discussed theirunion status with each other.6Piping Superintendent Dal-ton testifiedthat, although Fox's nonunion status might becommon knowledge among the employees,he had notknown of such status, and that Respondent's supervisorshave no way of knowing the union status of the employees.However, it is undisputedthat Fox toldBrown, a formergeneral foreman,7 that he was not a member of the Pipefit-tersUnion.8On September 6, Superintendent Dalton told Brown thatthere were too many employees standing around talking,that the crews were too large and spread out, and that hewanted the work force reduced to a level which could besupervised more efficiently by the foremen. At the time,Brown had three crews,including the fabrication shop. OnSeptember 7, Brown consulted each of his three foremen,including Foreman Eggert, explained that there would be areduction in force, and asked them whether they had anyemployees who were not doing thejob they were paid to do.Eggert's reply was that he was satisfied with his crew. At thetime, Eggert's crew consisted of nine employees:four weld-ers and five pipefitters.However,one of the pipefitters,lNo issue of commerce is presentedThe complaintalleges and the answeradmits facts which,I find, establish that Respondent is an employer engagedin commerce within the meaningof the ActI further find that Local Union741, UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipe FittingIndustry of the UnitedStatesand Canada, AFL-CIO, is alabor organization within the meaningof the Act4All dates referred to hereafter relateto 1972 unlessotherwise stated5Fox testified that he had worked for Respondent once before,ie , on orabout December5, 1969,but had been discharged after 2-1/2 hours, thatRespondent had asserted that the reason for the discharge was that he wasbending copper with his fingers, and that this was a false statement Hefurther testified that he was dispatched again about 6 months later, but thatRespondent refused to accepthis work order6 it is not clearwhether Foxalso testified that, so far as he knew, he wasthe onlypermit manemployed in the AJo project,which had about 200em7ployees.Brown was no longer in Respondent's employ at the timeof the hearing.8Fox had predicted to Brown that he would belaid off forthat reason203 NLRB No. 47 STEARNS-ROGER, INC.Turnbow,wason sick leave as the result of industrialillness.9Since each welder was paired with a pipefitter; the fabrica-tion crew consisted of four workingteams.Brown re-sponded that he planned to lay off Turnbow, a member ofthe Union, and that Eggert would thus be left with an eight-man crew.10 Eggert replied that that would be fine.Later that day, Brown gave Dalton a list containing thenames of the employees he proposed to lay off. Daltonexamined the list, told Brown that it was not companypolicy to lay off an employee who was absent because ofindustrialillness,and that someone other than Turnbowshould be laid off. Brown testified that early the next morn-ing, September 8, he reviewed the list of employees in thefabrication shop, and that he decided to lay off Fox. Hefurther testified that in reaching his decision he relied on anumber of considerations: (1) two of the pipefitters wereexcellent workmen; (2) a third was the son of ForemanEggert; (3) because the latter had removed Fox from diffi-cult work and had assigned him to work on less demandingtasks with McGregg, an elderly welder with a bad heartcondition, Brown felt that Eggert lacked confidence in Fox;and (4) the next employee to be laid off would be a welderand he intended to let McGregg go.Brown next obtained from the other two foremen thenames of the employees whom they recommended for lay-off and turned them over to Andrew, the Union's job stew-ard, who, according to established procedure, would obtainthe paychecks of those to be laid off. Brown then informedFox that he had been selected for layoff." Fox asked whyhe was being laid off. There is conflicting testimony regard-ing Brown's answer. Fox testified that Brown stated that hislayoff had been requested by Andrew, the job steward, andthat Fox expressed disbelief because he and Andrew werefriends. Brown denied the answer attributed to him by Fox.He testified that he informed Fox that there was a reductionin force, that his layoff had nothing to do with the fact thatFox was not a member of the Pipefitters Union,'2 and thatFox was eligible for rehire if Respondent should need moremen.13Following his conversation with Brown, Fox told Eggertabout the layoff. Eggert testified that Fox stated that he hadbeen told by Brown that Job Steward Andrew had request-ed his layoff. Eggert informed Fox that he would talk toBrown, sought out Brown, and asked why he had laid offFox.14Again there is conflicting testimony as to whatBrown replied. Eggert testified that Brown stated that he"had to." Brown testified that he reminded Eggert that hehad asked Eggert to recommend the name of an employeefor layoff, and that when Eggert failed to do so Brownselected Turnbow; and that he told Eggert that he wasunable to lay off Turnbow, and that since Eggert had notmade any recommendation Brown found it necessary to9Meyer, a welder,had been transferred from the fabrication shop toanother crew10Brown testified that,although Turnbow was a good pipefitter, he wason sick leave and therefore not useful to Respondent.11Dalton testified that he intended to lay off a total of 16 employees. butthat only 13 were laid off at the Ajo project12Brown testified that he made this statement inasmuch as Fox had pre-dicted that he would be laid off because he was not a member of that Union13Fox's termination slip stated that he was eligible for rehire14Eggert testified that Job StewardAndrewwas present at the time251make another selection himself.About an hour later, while Fox and Eggert were in theprint shack, Brown and Andrew arrived. Fox testified thathe asked Brown to disclose who had requested his layoff;that Brown replied that he could not and would not tell him;that Brown then gave termination slips and final checks toboth Fox and Eggert;15 that Andrew and Eggert then leftand Fox again asked Brown why he had been laid off; thatBrown replied that it had been pointed out to Superinten-dent Dalton that "it was a shame that a permit man couldbe working and a card man had to go down the road";16 thatFox inquired who had made the request for his layoff; thatBrown refused to tell him; and that Brown added that hehimself could not let Fox stay because he did not have abook. Eggert testified that, when Fox asked why he hadbeen laid off, Brown replied, "I know but I won't tell you."Brown denied telling Fox that he could not retain a permitman at a time when union members were being laid off. Hetestified that Andrew had not requested Fox's layoff, andthat Brown did not talk to Andrew before deciding to layoff Fox.11ANALYSIS AND CONCLUSIONSThe General Counsel contends that Respondent dis-charged Fox because he was not a member of the PipefittersUnion. I disagree. In support of his contention, the GeneralCounsel advances several arguments discussed immediatelybelow.1.First, the General Counsel argues thatBrown's testi-mony relating to his conversations with Fox and Eggert wasfragmented and should be rejected, and that the latter twoshould be credited. As a dischargee, Fox was an interestedwitness. The record establishes that Eggert was also dis-charged by Respondent and that he filed an unfair laborpractice chargeagainstRespondent.[' On the other hand,the record shows only that Brown was no longer employedby Respondent at the time of the hearing. If bias is to beimputed to any of the three witnesses, Brown should beregarded as the least interested. Moreover, based upon myobservation of the three, I credit Brown, who gave his testi-mony in a forthright manner. In contrast, Fox's testimonyappeared to be somewhat evasive attimes.In addition,some of his testimony is implausible. Thus, Fox testifiedthat when told of his layoff he asked Brown why he hadbeen laid off, and that Brown answered that the layoff hadbeen requested by Job Steward Andrew. Fox further testi-fied that, after receiving his termination slip and after Eg-gert and Andrew left, he again asked Brown who hadrequested his layoff, and that Brown refused to tell him, butadded that he himself could not permit him to be employedbecause he was not a member of the Pipefitters Union.Assuming,arguendo,that Andrew had requested the layoffand that Brown had so informed Fox earlier in the day,IsEggert's slip gave inability to getalong with the men as the reason forhis termination. Brown testifiedthathe had decided on the night of Septem-ber 7to let Eggert go16Fox testifiedthat acardman, alsoknownas a book man,is a memberof a Pipefitters local7 The General Counsel represented that thecharge had been dismissed bythe RegionalOffice onthe groundthatEggert was a supervisor, and that thisdeterminationhad been appealed 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere appears to be no reason why Brown should have beenunwilling to repeat the statement. Such unwillingness mightbe understandable if Andrew were present during the con-versation. But the record shows that Andrew had left. As-suming further that Brown did refuse to disclose who hadasked for the layoff, there was no reason for him to impli-cate himself by adding that he could not retain a nonunionemployee while laying off union men. On the other hand,ifAndrew did not request the layoff, there was no reasonwhy Brown should have objected to Fox's nonunionstatus.Icredit Brown's testimony that Andrew did not request thelayoff of Fox and that Brown did not talk to Andrew beforedeciding upon the layoff.2.A further defect in the General Counsel's case is thathe offers no plausible explanation for the fact that Brownfirst selected Turnbow, a member of the Union, for layoff.If Brown had in fact felt that nonunion employees shouldbe laid off before union members, he would in the firstinstance have selected Fox, whose nonunion status wasknown to Brown. Yet Brown selected Turnbow. The Gener-al Counsel's brief implies that Dalton was the villain, point-ing to the fact that Fox was selected after Brown talked toDalton, and to Fox's testimony relating to Brown's state-ment that someone told Dalton that it was a shame to retaina nonunion man when union men were being laid off. Thereis not one iota of evidence to show thatitwasDalton whoselected Fox for layoff or that he even knew that Fox wasnot a member of the Pipefitters Union. Both Dalton andBrown credibly testified that Dalton gave no instructions tolay off any particular employees, and that Brown made theselection of Fox. Dalton further testified credibly that hewas not aware of Fox's nonunion status. I find that Daltonwas not involved in the selection of Fox for layoff, and thatitwas Brown who made the decision.3.The General Counsel further argues that Dalton didnot order Brown to lay off a specified number of employees,but merely instructed him to reduce the size of the crews tomanageable levels; that Respondent has presented no evi-dence to establish that Eggert was unable to manage hiscrew; that the record shows that Fox was a good worker;that Brown thus incorrectly concluded that Fox was lessskilled than other pipefitters in the fabrication crew; andthat there was no reason to select Fox for layoff even ifRespondent wished to eliminate employees who failed towork diligently. The question is not whether Eggert couldin fact manage his crew, or whether Brown was correct inconcluding that Fox was less skilled than other pipefittersin the fabrication crew. Rather, the question is whether ornot Brown in good faith believed that he should reduce thecrew by one employee in order to carry out Dalton's instruc-tions, and whether or not Brown in good faith believed thatFox was less skilled than other pipefitters and, therefore, thelogical candidate for layoff. I find that Brown entertainedsuch beliefs and acted in good faith.4.The General Counsel next points out that Brown didnot advise, or consult with, Eggert regarding the selectionof Fox for layoff. Under other circumstances, this might bea factor tending to suggest an unlawful motive on the partof Brown. But here, the record shows that Brown did con-sultEggert initially, that the latter failed to recommendanyone for layoff, and that it was Brown who selected Turn-bow for layoff. The record further shows that Brown haddecided to lay off Eggert before selecting Fox in place ofTurnbow. In such circumstances, the fact that it did notoccur to Brown to consult Eggert is quite understandable.5.Finally, the General Counsel relies on the asserted factthat Fox was the only employee in the fabrication crew whowas not a member of the Pipefitters Union, thereby suggest-ing invidious treatment of Fox. The record is insufficient toestablish such a fact. Eggert and Fox both testified that thelatter was the only permit man in the fabrication crewso faras they knew.They further testified that this information was"common knowledge" among the employees in the crewbecause they discussed their union status with each other.There is no evidence, however, that Respondent's supervi-sory personnel knew the union status of all the employeesin the fabrication crew. On the contrary, SuperintendentDalton testified that management has no way of knowingsuch status. Although the record establishes that Brown wasaware of Fox's nonunion status because Fox had disclosedit to him, there is nothing to show that he knew the unionstatus of the others in the fabrication crew.It follows, and I find, that the record fails to establish thatin selecting Fox for layoff, Respondent was motivated bythe fact that he was not a member of the Pipefitters Union,and thus fails to establish that Respondent violated Section8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in activities af-fecting commerce within the meaning of the Act.2.The allegations of the complaint that Respondent en-gaged in unfair labor practices have not been sustained.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.1818 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of theNational LaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions,and Order, and all objections thereto shall he deemedwaived for all purposes